Citation Nr: 0319993	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent rating for 
a cervical spine disability.   
 
2.  Entitlement to rating higher than 10 percent rating for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



REMAND

The veteran had verified active duty from February 1992 to 
March 1995, with additional periods of service in the Army 
Reserve including active duty for training and inactive duty 
training.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 RO rating 
decision which granted service connection and noncompensable 
rating for a cervical spine disability, and granted service 
connection and a 10 percent rating for headaches; the veteran 
appealed for higher ratings.  An August 1997 RO decision 
granted a higher 10 percent rating for the cervical spine 
disability, and the veteran continued to appeal for a higher 
rating.  In July 1998, the Board remanded these issues to the 
RO for further development.  

In March 2003, the Board undertook additional development of 
the evidence on these issues, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed, including obtaining additional VA treatment 
records and providing VA examinations in June 2003.  However, 
that regulation, which permitted Board development of the 
evidence, was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed.Cir. 2003).  In view of this, the case must be remanded 
for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claims for higher 
ratings for a cervical spine disability 
and for headaches, taking into account 
all the evidence including that received 
since the March 2002 supplemental 
statement of the case.  If the claims 





are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




